DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings received on 1/28/21 are acceptable.

Allowable Subject Matter
Claims 1-16 is allowed over the cited prior art of record.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the prior art of record fails to disclose or suggest a synchronous power converter system including the limitation “at least one second-stage power converter coupled to the first processor and one of the plurality of first-stage power converters, and configured to generate a second output voltage corresponding to a second switching frequency according to the synchronous clock signal, a multiplied frequency control signal and one of the plurality of first output voltages; wherein the second switching frequency is a multiple of the first switching frequency“ in addition to other limitations recited therein.

Claim 8 is allowed because the prior art of record fails to disclose or suggest a power converter  including the limitation “wherein the multiplied frequency control signal indicates a multiple between the second switching frequency and the first switching frequency; and 109P001436US22a switch control circuit coupled to the multiplied frequency control circuit, and configured to control the power converter to generate an output voltage corresponding to the second switching frequency according to the switch control signal“ in addition to other limitations recited therein.

Claim 12 is allowed because the prior art of record fails to disclose or suggest a method of determining a switching frequency  including the limitation “performing voltage conversion by the at least one second-stage power converter according to the second switching frequency when the multiplied frequency control signal is received by the at least one second-stage power converter; wherein the second switching frequency is a multiple of the first switching frequency“ in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu et al. (US 2021/0203238 A1) disclose a synchronous power converter system.
Wu et al. (US 10,637,354 B1) disclose a multi-channel power system and method of controlling phase shift of the same.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF D BERHANE whose telephone number is (571)272-2077. The examiner can normally be reached 7:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADOLF D BERHANE/Primary Examiner, Art Unit 2838